NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0631-17T1

DIMITRA KAMBITSIS,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

DEMETRIUS KAMBITSIS,

     Defendant-Appellant/
     Cross-Respondent.
______________________________

                    Argued December 16, 2019 – Decided April 17, 2020

                    Before Judges Messano and Vernoia.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FM-12-2867-14.

                    Stephen P. Haller argued the cause for appellant/cross-
                    respondent (Einhorn, Barbarito, Frost & Botwinick,
                    PC, attorneys; Stephen P. Haller and Jennie L. Osborne,
                    of counsel and on the briefs).

                    Francis W. Donahue argued the cause for
                    respondent/cross-appellant (Donahue, Hagan, Klein &
                    Weisberg, LLC, attorneys; Francis W. Donahue, of
            counsel and on the briefs; David S. Mack and Alexis
            Miriam Miller, on the briefs).

PER CURIAM

      In March 2004, while represented by counsel and after exchanging certain

financial information, plaintiff Dimitra Kambitsis and defendant Demetrius

Kambitsis executed a premarital agreement (PMA). The Case Information

Statement (CIS) each supplied to the other, and additional financial data

defendant supplied to plaintiff, demonstrated that six months earlier, in

September 2003, plaintiff's net worth was $52,197, and defendant's net worth

exceeded $21 million.1 The parties signed the PMA in defense counsel's office

with both counsel present, and a court reporter transcribed the proceedings.

Plaintiff confirmed that her attorney had repeatedly advised her not to execute

the agreement because it was not in her best interest. Nevertheless, plaintiff

stated she understood the terms of the PMA, was not under any duress, and

wished to proceed.

      The PMA specified in pertinent part:



1
  Defendant shared a business valuation report prepared by an accounting firm
for his company, Raceway Petroleum, Inc. (Raceway), which, along with related
companies, defendant owned with his brother. Defendant also supplied his
personal 2001 and 2002 tax returns, a statement for a 401k account, and
brokerage and bank account statements.
                                                                       A-0631-17T1
                                      2
11. (A) The parties acknowledge that the place of their
initial contemplated joint residence is owned by
[defendant], and that [plaintiff] has no legal or
equitable right, title, interest, or claim in or to said
property.

      ....

16. "Termination of marriage" shall mean . . . the . . .
[f]iling of a [c]omplaint for [d]ivorce . . . .

      ....

18. . . . The parties have agreed that no temporary,
pendente lite, term, rehabilitative, "permanent" or other
alimony or spousal support or maintenance . . . shall be
sought by [plaintiff] or in any form or fashion paid by
[defendant] to [plaintiff]. In reaching this Agreement,
the parties have considered the following foreseeable
circumstances (and have waived the effects of any
unforeseen circumstances):

      (a) [i]ncreases or decreases in their income;
      (b) [t]heir loss or inability to secure
      employment;
      (c) [a]ny prospective loss of, change in
      status, or change of employment;
      (d) [l]oss of separate property;
      (e) [d]issipation of separate property, for
      whatever cause;
      (f) [t]he existence of any child or children
      of the marriage;
      (g) [a]ny other event that may or does
      change the quality of their economic lives.

      ....



                                                            A-0631-17T1
                           3
20. [Plaintiff] further warrants and represents that her
premarital standard of living was modest . . . and can
fully be funded now, and in the future, by the use of her
personal income from all sources, as well as other
assets and income from various and diverse members
of her family. She further agrees that she does not
require, and shall not accept, funds or support from
[defendant] under any circumstances, in the event of
termination of the marriage.

21. In the event that the marriage terminates after the
birth of children, the parties agree, understand and
acknowledge that both shall have an obligation to
contribute to the support and welfare of those children.
The parties agree that New Jersey Law regarding
support of the children shall prevail, however,
[plaintiff] explicitly agrees that she shall not plead the
provisions of this Agreement, or the terms thereof, in
any effort to obtain child support payments from
[defendant] which would exceed any applicable
guidelines in the recognition that she has, and accepts,
a co-equal obligation for the financial welfare of any
children of the marriage.

      ....

23. (b) In the event the marriage terminates with
surviving children born to the parties:

      (1) Upon the birth of the first child,
      [defendant] shall purchase a $1 million
      term life insurance policy on his life,
      [plaintiff] would be the beneficiary of the
      insurance policy, which she shall be
      obliged to use to provide for the benefit of
      any children of the marriage.

      ....

                                                             A-0631-17T1
                            4
       (6) [Defendant] agrees to execute a Last
      Will & Testament leaving to the children
      of the marriage, share and share alike, 28%
      of his estate, naming [plaintiff] as the
      Trustee of the inheritance for any
      unemancipated child. The remaining 72%
      of [defendant's] estate can be divided as he
      sees fit, and [plaintiff] waives all right, title
      and interest in and to that portion of his
      estate, including any "forced share" or
      other such inheritance rights.

24. . . . Each party waives and relinquishes all rights
now held or hereafter acquired under the laws of any
jurisdiction to share in the separate property and estate
of the other as a result of the marital relationship,
including, but not limited to, dower, curtesy, equitable
distribution, statutory allowances, widow(er)'s
share/allowance, homestead rights, rights under
intestacy, "forced share," right to act as
administrator/executor/trix, and any community
property rights. (citation omitted).

      ....

27. Each party has executed this Agreement freely,
voluntarily, without persuasion, fraud, undue influence
or economic, physical or emotional duress. . . .
Moreover, the disparity between the total value of the
assets owned by the parties is considered by them to be
of no consequence.

      ....

35. Each party shall pay her and his own legal fees in
the negotiation and preparation/execution of this
Agreement. A party who fails to abide by the terms of

                                                            A-0631-17T1
                             5
            this Agreement shall indemnify the other party for all
            reasonable costs and expenses, including professional
            fees, incurred in enforcing this Agreement or asserting
            or defending his or her rights hereunder as against the
            other party or third parties.

      Additionally, the PMA provided that if the marriage "terminate[d] with

surviving children" after lasting "more than ten, but less than twenty-five years,"

defendant agreed to provide plaintiff with:       (1) a lump sum payment of

$145,000; (2) thirty-six months of health insurance (eighteen months through

COBRA and eighteen months through a private HMO); (3) a "contribution . . .

not to exceed $250,000[]" towards the purchase of a 3000 square foot home in

Middlesex County that was "reasonably acceptable to [plaintiff]"; and (4) a

"contribution . . . not [to] exceed $30,000[]" towards the purchase of an

automobile. Other provisions of the PMA stated that plaintiff had no claim to:

(1) defendant's separate premarital property; (2) property of any kind acquired

during the marriage solely in defendant's name; or (3) any increase in value of

any pension, deferred compensation, 401k, retirement, profit sharing, or IRA

acquired by defendant before and during the marriage, and to any of the above

acquired during the marriage in defendant's name alone.

      The parties married in May 2004 and moved into a home which defendant

purchased in his name for $615,000 in cash. Five children were born between


                                                                           A-0631-17T1
                                        6
2005 and 2010. In 2012, defendant purchased a home in his own name for $1.57

million in cash. Although the parties intended to move there, from 2012 to 2014

they essentially used only the pool and pool house. Defendant purchased a

vacant school building in the same town through one of their companies in 2011,

and the family used the gymnasium and art room in the building.

      Meanwhile, in 2007, the parties executed an amendment to the PMA

during another transcribed signing ceremony at defense counsel's office. The

amendment included plaintiff's specific acknowledgment that she was under no

duress, had chosen to proceed without an attorney, was not represented by

defense counsel, and her waiver of representation would "not act to impair or

invalidate" the PMA as amended.

      The amendment deleted Paragraph 23(b)(1) of the PMA and provided:

            6. In place of Paragraph 23(b)(1) . . . the following
            provision is inserted:

                  "23(b) [Defendant] shall further provide life
            insurance as follows:

                  (1) Since children have been born to the parties,
            [defendant] shall immediately secure a minimum of
            $1,000,000[] . . . life insurance on his life, (or, in his
            sole discretion make the existing children, and any
            future children, the joint equal beneficiaries of that total
            amount from his estate). This amount shall be payable
            to a separate Trust for the benefit of all the children
            during the period of their minority, with [plaintiff]

                                                                           A-0631-17T1
                                         7
            named as the Trustee thereof. The "Trust" mentioned
            in this sub-paragraph is and shall be separate and apart
            from any other formal Trust created by [defendant] for
            any children born of the marriage. This $1,000,000[]
            policy/estate entitlement is a total amount for all
            children, irrespective of the number of children born to
            the parties. In addition, during the marriage and only
            during the marriage, [defendant] shall maintain
            $1,000,000[] . . . of insurance on his life payable to
            [plaintiff] in place of all other life insurance required of
            him in the [PMA] between the parties (or, in his sole
            discretion he may make [plaintiff] the beneficiary of
            that amount from his estate). [Defendant] shall have no
            other enforceable life insurance obligation except as
            explicitly set forth in this [p]aragraph."

            7. Paragraph 23(b)(6) is hereby deleted.

      Plaintiff filed for divorce in 2014, defendant filed an answer and

counterclaim, and both filed CISs. Plaintiff claimed little or no knowledge of

the parties' shelter expenses or assets but estimated monthly personal expenses

of $13,391. Defendant did not state the value of the real estate he owned in his

name, the vehicles owned by the parties, or the surrender value of his life

insurance; he estimated the shelter, transportation and personal expenses of the

family to be $11,510 per month. Defendant identified ten other businesses in

which he held interests, a 401k, and an investment account in his name, but he

assigned no values to these. Defendant also disclosed ownership of certificates

of deposit and bank accounts totaling nearly $800,000. He said that Raceway


                                                                           A-0631-17T1
                                         8
had outstanding loans and accounts payable, which he had personally guaranteed

amounting to approximately $21 million.

      In an October 2014 order, the judge awarded plaintiff various pendente

lite relief, and also granted defendant's request to conduct a plenary hearing on

the enforceability of the PMA. 2 Motion practice continued thereafter unabated,

but most of the issues raised at this point in the litigation are not relevant for our

purposes.

      The plenary hearing took place between February and April 2016, at

which plaintiff and defendant testified about their relationship leading up to

execution of the PMA. 3 In her August 18, 2016 order (the August 2016 order)

and accompanying statement of reasons, which we discuss more fully below, the

hearing judge determined the PMA was enforceable, defendant had no alimony

obligation to plaintiff, and he was not required to pay plaintiff any more than a

lump sum of $145,000.          The order provided that the ruling as to the

enforceability of the PMA "shall not be disturbed by the [c]ourt at a later



2
 For the balance of the opinion, we refer to the PMA and the amendment as the
PMA.
3
  The only other witness was a clergyman who refuted plaintiff's claim that she
had made plans for an earlier wedding but had to cancel them when defendant
insisted on executing a premarital agreement.
                                                                              A-0631-17T1
                                          9
hearing." The order further required defendant to pay plaintiff's counsel fees,

which award "represent[ed] a final determination on the issue of counsel fee

payments for the enforceability of the parties' [PMA.]"

      The judge also ordered that the amount of defendant's child support

obligation and his responsibility to maintain life insurance for the children's

benefit would be determined at a later hearing. Contrary to the provisions of the

PMA, the judge did not place a $1 million limit on any potential policy ordered

in the future. The order also vacated the PMA's provisions regarding defendant's

contributions toward the purchases of a new home and automobile for plaintiff

and said, instead, that defendant's obligations in this regard would be determined

at a later hearing.

      Plaintiff and defendant filed an updated CIS prior to the trial that took

place on all remaining issues and over which a different judge presided. We

need not recount the testimony in detail at this point. The pertinent provisions

of the August 2017 final dual judgment of divorce (JOD) provided:

             5. Commencing in 2018, each party shall also be
             entitled to two (2) weeks of vacation time with the
             children per year, to be exercised non-consecutively,
             with the parties to provide a minimum of [thirty] days
             of advance notice to each other. . . . The party having
             priority in any given year shall advise the other of their
             vacation parenting time in writing by April 1. The party
             not having priority shall notify the other party in

                                                                          A-0631-17T1
                                        10
writing by May 1. . . . There is no prohibition on
"tacking" vacation time on to regular parenting time
(e.g.[,] scheduling a week of vacation which adjoins
that party's parenting time, thus giving a party more
than [seven] consecutive days with the children).

      ....

7. The defendant shall pay the plaintiff child support
. . . in the sum of [$8186] per month, payable at the rate
of [$1889] per week commencing upon entry of this
[JOD].

      ....

9. The [defendant] shall contribute up to $675,000[]
toward the purchase of a home for the plaintiff. This
sum shall be placed in escrow by the defendant . . .
within 60 days. That $675,000[] maximum obligation
may be used by the plaintiff for the sale price, including
all necessary and customary closing costs. Any amount
. . . in excess of the sale price and all necessary and
customary closing costs after closing shall be retained
by the defendant.

      ....

11. The defendant shall contribute up to $40,000[]
toward the purchase of a vehicle for the plaintiff. The
defendant shall place this sum in escrow . . . within 60
days. The plaintiff shall purchase said vehicle within
90 days. Upon doing so, she shall return the vehicle
currently in her possession to the defendant as it is the
[c]ourt's understanding that she currently drives one of
his vehicles. Any excess above the $40,000[] not used
for said vehicle shall be . . . returned to the defendant.



                                                             A-0631-17T1
                           11
            12. Defendant shall provide health insurance for
            plaintiff for [thirty-six] months; [eighteen] months
            through COBRA and an additional [eighteen] months
            through a private HMO policy. This obligation to
            maintain medical insurance as provided in the [PMA]
            shall commence upon entry of the [JOD].

                  ....

            14. The defendant shall maintain $2,750,000[] in life
            insurance for the benefit of the minor children until
            emancipation. This coverage can be reduced by
            $550,000[] upon the emancipation of each of the five
            (5) children. The plaintiff shall be designated as trustee
            for the funds to be used for the benefit of the children.

            15. The defendant shall pay the plaintiff counsel fees
            in the sum of $225,000[]. This sum shall be paid from
            defendant to plaintiff within 60 days . . . .

Defendant filed his appeal, and plaintiff cross appealed.

      Defendant then moved in the trial court for a stay of paragraphs nine,

eleven and fifteen of the JOD, which required him to pay $940,000 toward the

purchase of plaintiff's new home and car, and the award of counsel fees within

sixty days. Plaintiff filed a cross-motion seeking enforcement of the child

support and the travel provisions of the JOD.

      At the conclusion of the October 27, 2017 hearing on the cross-motions,

the judge entered an order (the October 27 order) denying defendant's motion

for a stay and granting in part plaintiff's enforcement motion. In paragraph four


                                                                         A-0631-17T1
                                       12
of the order, the judge agreed that the child support awarded under the JOD only

satisfied the children's needs when they were with plaintiff, and "each party

[was] responsible for satisfying expenses the children incur during their

respective parenting time[.]" In paragraph five, the judge also "enforce[ed]" and

"clarif[ied]" the parenting time provisions of the JOD, such that "if either party

[were] taking any of the children out of the tri-state area or traveling by plane,

that party shall notify the other, in advance, and provide a complete itinerary."

Lastly, in paragraph six, because of defendant's bad faith in seeking a stay, the

judge also ordered defendant to pay plaintiff's counsel fees in the amount of

$13,301.

      We denied defendant's application for a stay on an emergent basis. He

filed a formal motion for a stay, which was considered by our court and denied

in the normal course. Defendant filed an amended notice of appeal challenging

paragraphs four, five, and six of the October 2017 order.

                                        I.

      As to each and every portion of the JOD discussed above, defendant

contends that the trial court misapplied the law, abused its discretion, or both.

Succinctly stated, as to the financial provisions of the JOD, defendant claims the

trial judge awarded plaintiff alimony through the "back door." As to the October


                                                                          A-0631-17T1
                                       13
2017 order, defendant contends the judge abused his discretion and, regarding

the award of counsel fees, defendant asserts the judge made "insufficient and

improper findings of fact upon which" to base the award. In the event we reverse

and remand on any issue, defendant urges us to order that a different judge

conduct the hearing.

      Plaintiff opposes the arguments raised by defendant, and, in her cross-

appeal, contends the "substantial credible evidence in the record does not

support the enforcement of plaintiff's alimony waiver." Plaintiff argues that

reversal of those provisions of the August 2016 order that enforced the alimony

waiver in the PMA compels only a remand "for limited discovery and

determination of a fair award of limited duration alimony." She also argues that

the elimination of paragraph 23(b)(6) of the original PMA, which obligated

defendant to bequeath 28% of his estate to the children, violated public policy

and lacked any consideration.     Plaintiff also contends those provisions of

paragraph fourteen of the JOD, which permitted reduction of defendant's life

insurance obligations upon emancipation of each child, must be set aside

because the PMA provided for no such reduction.

      In opposition to the cross-appeal, defendant contends the August 2016

order was a final order, appealable as of right, and, therefore, plaintiff's


                                                                        A-0631-17T1
                                      14
challenge is untimely. We reject that argument out of hand. "Appeals as of

right from the Superior Court generally may be taken only from final

judgments." Huny & BH Assocs. Inc. v. Silberberg, 447 N.J. Super. 606, 609

(App. Div. 2016) (citing R. 2:2-3(a)(1)). "Final judgments are those that

adjudicate 'all issues as to all parties.'" Ibid. (quoting Silviera-Francisco v. Bd.

of Educ. of Elizabeth, 224 N.J. 126, 136 (2016)). It is obvious that the August

2016 order did not adjudicate all issues as to the parties and specifically required

further proceedings resulting in the JOD.        In any event, defendant argues

plaintiff failed to demonstrate the PMA was "unenforceable," the elimination of

the children's inheritance did not violate public policy, and the reduction of life

insurance upon each child's emancipation was appropriate.

         Because it impacts all that follows, we consider plaintiff's cross-appeal

first.

                                         A.

         In her August 18, 2016 opinion following the plenary hearing on the

enforceability of the PMA, the judge found defendant credibly testified that he

never would have married without a PMA, and that he discussed this fully with

plaintiff. The judge was persuaded that defendant's brother, who, according to

defendant, controlled much of the businesses' operations, had a great deal of


                                                                            A-0631-17T1
                                        15
influence over defendant. On the other hand, the judge rejected plaintiff's

testimony that defendant told her the PMA only dealt with Raceway, or that

defendant "blindsided her" when he confronted her with the PMA. Although

the judge accepted plaintiff's testimony that defendant paid for her lawyer to

negotiate and advise her about the PMA, the judge noted that the attorney

successfully effectuated changes to the agreement proposed by plaintiff. In the

judge's view, plaintiff's "demonstrable effort[s] to disingenuously dramatize her

story" with "falsifications" about wedding plans essentially eliminated duress as

a possible reason to invalidate the PMA.

      Noting that testimony from an expert would have been helpful, the judge

expressed doubt about plaintiff's medical conditions and purported lack of

employability. The judge concluded:

                   In view of the other provisions [in the PMA],
            [p]laintiff had not specifically demonstrated how the
            waiver of alimony, in all contexts, subsequent to the
            parties' divorce would be an unconscionable provision.
            By clear and convincing evidence, [p]laintiff has not
            shown the [PMA] would only be conscionable — or
            would not be unconscionable — if she were to receive
            alimony. . . . [T]he [PMA] provides for her and the . . .
            children through other means, such that the specific
            waiver of alimony, a provision expressly agreed upon
            by the parties, is not unconscionable. Moreover,
            [p]laintiff has not demonstrated by clear and
            convincing evidence that she cannot financially support
            herself and provide for herself alone. Plaintiff is

                                                                         A-0631-17T1
                                      16
          certainly entitled to receive child support for the benefit
          of the children . . . but this [c]ourt will not reward what
          so clearly appears to be [p]laintiff's willful
          unemployment . . . .

     Later in her decision, the judge again commented on plaintiff's lack of

employment:

          Only at [a later hearing when defendant's child support
          obligation is determined] will the merits of [p]laintiff's
          level of employment, despite sharing equal parenting
          time of the children with [defendant], be ripe for
          adjudication. It is true that [p]laintiff is and has been
          unemployed, but she has not shown by clear and
          convincing evidence that she has no ability to work,
          earn an income, or support herself in any way[,] shape
          or form. It is also clear that by virtue of her work
          experience and recent absence from the job market that
          she would not be capable of earning an income
          comparable to that of [d]efendant. But the disparity in
          the parties' income does not relieve her of any
          responsibility to provide financial support for herself.
          Her salary and income may pale in comparison to
          [d]efendant, but her willful unemployment shall not be
          rewarded by the receipt of extra financial support from
          [d]efendant beyond an incidental benefit she may
          receive from [d]efendant's child support obligation in
          support of the parties' children. At a final hearing, the
          [c]ourt shall take a hard look at the parties'
          circumstances, including all financial determinations
          therein providing money or other assets to [p]laintiff,
          and carefully calculate [d]efendant's child support
          obligation so as to avoid a situation wherein child
          support serves as "back door alimony" beyond the
          extent of an incidental benefit permitted by law.



                                                                        A-0631-17T1
                                     17
Even though the judge upheld the alimony waiver in the PMA, she nonetheless

concluded "[t]he bottom[]line is that in order to avoid an unconscionable result,

[p]laintiff requires more financial support than what is granted to her under the

[PMA] . . . for the benefit of the children."

      The judge cited N.J.S.A. 37:2-32(c), which, when the PMA was executed

and amended, defined an "[u]nconscionable premarital agreement" as

                   an agreement, either due to a lack of property or
                   unemployability:

                   (1) Which would render a spouse without a means
                   of reasonable support;

                   (2) Which would make a spouse a public charge;
                   or

                   (3) Which would provide a standard of living far
                   below that which was enjoyed before the
                   marriage. [4]

4
   "New Jersey adopted the Uniform Pre-Marital Agreement Act (the Act),
N.J.S.A. 37:2-31 to -41, in 1988." Rogers v. Gordon, 404 N.J. Super. 213, 219
(App. Div. 2008). A 2013 amendment to the Act eliminated N.J.S.A. 37:2-32(c).
See L. 2013, c. 72, § 1. The amendment applied only to those agreements
entered into, or amended, after the legislation's effective date, June 27, 2013. L.
2013, c. 72, § 3.

      Both parties seemingly accept, as did the judge, that the pre-amendment
Act applied. This is consistent with the express language of the amendment,
and the Legislature's intent. See N.J. Comm., Statement to S. 2151 n.3 (March
21, 2013) ("premarital . . . agreements entered into before the effective date
would remain subject to the current law, which permits agreements to be set
aside if deemed, at the time of enforcement, to be unconscionable").
                                                                           A-0631-17T1
                                       18
The judge imputed income of $15,000 to plaintiff, assumed the $145,000

plaintiff would receive under the PMA would be quickly exhausted, and given

the uncertainty about the amount of any child support award, determined that

even though the PMA obligated defendant to pay for plaintiff's house and car,

plaintiff would soon become impoverished.         The judge specifically found

plaintiff would experience "'a standard of living far below that which was

enjoyed before the marriage' or . . . [be] left 'without a means of reasonable

support.'" (quoting ibid.). Accordingly, the hearing judge decided to "rescue"

the PMA from unconscionability by reforming some of its provisions. She

decided that defendant's financial contributions towards plaintiff's home and car

would be "ascertained at a final hearing" taking into account plaintiff's total

financial circumstances.

      The trial judge ultimately imputed income of $17,555 per annum to

plaintiff after considering her education, prior work experience, past income and

then part-time position working at the children's school. In his written decision,

the trial judge noted that defendant's income was 99.9999% of the parties'

combined income. Even defendant acknowledged during trial that plaintiff was

not capable of earning much more than $16,000 per year.              Meanwhile,

Raceway's accountant testified at trial that defendant's personal brokerage


                                                                          A-0631-17T1
                                       19
account was worth approximately $21 million as of May 2017. He estimated

that another account owned by an LLC, in which defendant was an equal partner

with his brother, was worth approximately $32 million in 2015.

                                      B.

      We generally defer to factual findings made by a trial court when such

findings are supported by adequate, substantial, and credible evidence. Gnall v.

Gnall, 222 N.J. 414, 428 (2015). "We review the Family Part judge's findings

in accordance with a deferential standard of review, recognizing the court's

'special jurisdiction and expertise in family matters.'"   Thieme v. Aucoin-

Thieme, 227 N.J. 269, 282–83 (2016) (quoting Cesare v. Cesare, 154 N.J. 394,

413 (1998)). This is particularly so where the evidence is largely testimonial

and rests on the judge's credibility determinations. Gnall, 222 N.J. at 428. "A

more exacting standard governs our review of the trial court's legal

conclusions[,] . . . [which] we review . . . de novo." Thieme, 227 N.J. at 283

(citing D.W. v. R.W., 212 N.J. 232, 245–46 (2012)).

      "Pre-nuptial agreements establishing post-divorce obligations and rights

should be held valid and enforceable." Hawxhurst v. Hawxhurst, 318 N.J.

Super. 72, 80 (App. Div. 1998) (citing Marschall v. Marschall, 195 N.J. Super.
16, 27 (Ch. Div. 1984)). "These contracts should be encouraged by the courts


                                                                        A-0631-17T1
                                      20
'at least "to the extent that the parties have developed comprehensive and

particularized agreements responsive to their peculiar circumstances."'" Ibid.

(quoting D'Onofrio v. D'Onofrio, 200 N.J. Super. 361, 366 (App. Div. 1985)).

"[S]imply because a spouse receives a disproportionate amount of assets does

not necessarily render an agreement voidable because it is for the parties

themselves to decide what is fair and equitable." Ibid. (citing DeLorean v.

DeLorean, 211 N.J. Super. 432, 437 (Ch. Div. 1986)). In Rogers, we later

summarized some basic principles governing review of PMAs:

            The "conditions" under which prenuptial agreements
            would be deemed valid and enforceable evolved into a
            three prong test: (1) that there be "full disclosure by
            each party as to his or her financial conditions;" (2) that
            the party sought to be bound by the agreement
            understood and accepted the terms and conditions of the
            agreement; and (3) that the agreement be fair and not
            unconscionable, that is, that the agreement will not
            "leave a spouse a public charge or close to it, or …
            provide a standard of living far below that which was
            enjoyed both before and during the marriage."

            [404 N.J. Super. at 219 (quoting Marschall, 195 N.J.
            Super. at 29–31).]

      As already noted, when the parties entered into the PMA, N.J.S.A. 37:2-

32(c) defined an unconscionable agreement as one that "render[ed] a spouse

without a means of reasonable support[,] . . . would make a spouse a public



                                                                          A-0631-17T1
                                       21
charge[,] or . . . would provide a standard of living below that which was enjoyed

before the marriage." The Act further provided:

             A premarital . . . agreement shall not be enforceable if
             the party seeking to set aside the agreement proves, by
             clear and convincing evidence, that:

                   ....

                   b. The agreement was unconscionable at the time
                   enforcement was sought; or

                   ....

                   d. The issue of unconscionability of a premarital
                   . . . agreement . . . shall be determined by the
                   court as a matter of law. [5]

             [N.J.S.A. 37:2–38 (2007).]

The hearing judge found that at the time of enforcement, the PMA as executed

would leave plaintiff with a standard of living below what she enjoyed before

the marriage and without a reasonable means for support. Rather than declaring

the PMA unenforceable, the judge embarked on a "rescue" mission. She decided

to leave the alimony waiver intact and overcome the unenforceable nature of the

PMA as executed by postponing resolution of essentially all other financial




5
    The 2013 amendment to the Act deleted subsection (b).


                                                                          A-0631-17T1
                                       22
issues through possible revisions of other provisions of the PMA after a later

trial.

         In Rogers, we recognized that a finding of unconscionability does not

compel scrapping an entire PMA. 404 N.J. Super. at 225. In that case, we noted

that under the PMA and its later amendment, the defendant-husband would

receive "equitable distribution of assets acquired during the marriage[,]" and

real property he obtained in his own name, including the condominium in which

he resided. Id. at 227.   Nevertheless, given the defendant's "substantially

altered" employment circumstances from his pre-marital status, we affirmed

setting aside the alimony waiver provisions of the PMA and left the "remainder

of the agreement . . . in full force and effect." Ibid.

         Here, although plaintiff's employment circumstances changed little from

those that existed prior to execution of the PMA, undeniably there were

significant changes from the date of the marriage. The parties had five children

in less than six years, the oldest of which was only nine when the divorce

complaint was filed. Plaintiff literally acquired no assets during the marriage,

while defendant's assets and wealth continued to increase by leaps and bounds.

In Rogers, we noted "that alimony provisions in prenuptial agreements need not

'cover all eventualities, since upon changes in circumstances a spouse may apply


                                                                         A-0631-17T1
                                        23
to the court for an appropriate modification.'" Id. at 219–20 (quoting D'Onofrio,
200 N.J. Super. at 369–70). In this case, the PMA was unconscionable when

defendant sought to enforce its alimony waiver and other provisions because

there was no correlation between the terms of the agreement and plaintiff's ever-

increasing economic dependence. Furthermore, the hearing judge's attempts to

"rescue" the PMA by leaving for another day consideration of other financial

questions failed to salvage the unconscionability of the agreement.

      The trial judge followed the terms of the PMA and awarded plaintiff no

share of the assets that defendant acquired during the course of this ten -year

marriage. Instead, the judge tried to overcome the inherently unconscionable

nature of the agreement by amending those provisions which the hearing judge

had earlier left undecided. Defendant's primary assertion on appeal is ironically

correct: the disputed provisions of the JOD were attempts to provide some level

of economic fairness — defendant argues alimony — through "the back door."

      "Alimony is a claim arising upon divorce, which is rooted in the prior

interdependence occurring during the parties' marital relationship. '[A]limony is

neither a punishment for the payor nor a reward for the payee.'" Reese v. Weis,

430 N.J. Super. 552, 569 (App. Div. 2013) (alteration in original) (quoting Mani

v. Mani, 183 N.J. 70, 80 (2005)). The bottom line following the trial judge's


                                                                         A-0631-17T1
                                      24
efforts to rectify the drastic, unconscionable financial imbalance between the

parties at the time they executed the PMA, and which only increased during the

marriage, was a one-time infusion for plaintiff's benefit of $435,000 more than

provided to her under the terms of the PMA: $10,000 more for her car and

$425,000 more for a home for her and the children. We conclude that the trial

judge's efforts were inadequate.

      We reverse paragraph 1(a) of the August 2016 order that upheld the

alimony waiver in the PMA. We remand the matter for further proceedings

consistent with this and the balance of this opinion. In doing so, the remand

judge may of course consider the effect, if any, of paragraph 1(c) of the August

2016 order, which resulted in a lump sum payment to plaintiff of $145,000 in

accordance with the terms of the PMA.      We next consider the further effect of

our holding.

                                      C.

      Plaintiff argues that any remand can be limited to discovery and a plenary

hearing as to an appropriate alimony award. 6 We conclude that the remand

cannot be so limited.


6
  Plaintiff also argues that the trial judge erroneously amended the PMA to
permit defendant to reduce his life insurance policy limits upon the


                                                                         A-0631-17T1
                                      25
      Our courts have long recognized the interrelationship between alimony

and other financial issues posed by the dissolution of any marriage. See, e.g.,

Steneken v. Steneken, 183 N.J. 290, 299–300 (2005) ("[A]limony and equitable

distribution are separate yet interrelated and ultimately subject to an overriding

sense of fairness . . . buttressed by our statutory scheme, where the separate

powers to award alimony and determine equitable distribution are codified .");

Brown v. Brown, 348 N.J. Super. 466, 475 (App. Div. 2002) (recognizing "the

interrelationship of equitable distribution, alimony, child support, and fee

awards"); N.J.S.A. 2A:34-23(a) (listing factors to consider in awarding child

support, including, in subsection (2), the "[s]tandard of living and economic

circumstances of each parent"); N.J.S.A. 2A:34-23(b) (listing factors to consider

in awarding of alimony).

      The inescapable conclusion is that contrary to plaintiff's assertion, the

remand hearing cannot be limited solely to the issue of whether she is entitled




emancipation of each child. We address that in the context of our holding in
this subsection. We discuss in a separate subsection below plaintiff's ancillary
argument, i.e., that the elimination of the children's forced share of defendant's
estate, paragraph 23(b)(6) of the original PMA, is void as against public policy.



                                                                          A-0631-17T1
                                       26
to alimony, and, if so, its amount and duration.7 Consideration of a just, fair,

and equitable alimony award must, by its nature, consider other financial

circumstances and needs. Simply put, we are unable to affirm or reverse on the

merits other aspects of the JOD challenged by defendant in light of our holding.

The wisest course requires us to permit the remand court to vacate or modify as

necessary paragraphs seven, nine, eleven, twelve, and fourteen of the JOD

pending full consideration of all financial issues.

      We reject, therefore, plaintiff's facial challenge to paragraph fourteen of

the JOD, which permits defendant to reduce his life insurance obligations as

each child became emancipated, as being beyond the express terms of the PMA.

Obviously, "[l]ife insurance policies or trusts are frequently included in final

judgments of divorce as security for support obligations." Claffey v. Claffey,

360 N.J. Super. 240, 263 (App. Div. 2003) (citing Jacobitti v. Jacobitti, 135 N.J.
571, 574–75 (1994)). Because we hazard no prediction about the composite

financial picture of the parties following remand, we leave that court free to

fashion an appropriate surety for defendant's obligations.


7
  Because the issue was not addressed by either party, we specifically do not
consider application of the 2014 revisions to the alimony statute and whether
they apply to the particular circumstances of this case. See, e.g., Landers v.
Landers, 444 N.J. Super. 315, 322–24 (App. Div. 2016). The issue is better left
for the remand judge's consideration.
                                                                          A-0631-17T1
                                       27
      As to defendant's challenge to paragraph fifteen of the JOD awarding

plaintiff counsel fees, the arguments made lack sufficient merit to warrant

extensive discussion in a written opinion. R. 2:11-3(e)(1)(E). We find no

mistaken exercise of the judge's discretion. R. 5:3-5(c); Eaton v. Grau, 368 N.J.

Super. 215, 225 (App. Div. 2004). We affirm that portion of the JOD, without

prejudice to the remand judge considering the award, and the prior award to

plaintiff following the plenary hearing, in fashioning a just, fair and equitable

resolution of all financial issues.

      Additionally, we reject defendant's argument that a different judge must

preside over the remand. We find no merit to defendant's claim of bias, or that

the same judge would be in an "untenable" position if required to reconsider any

issue previously decided. Luedtke v. Shobert, 342 N.J. Super. 202, 219 (App.

Div. 2001).

                                       D.

      Plaintiff's other argument raised by cross-appeal is that the elimination of

paragraph 23(b)(6) of the PMA as a result of the 2007 amendment was void as

against public policy, because the parties were not free to bargain away the

inheritance rights of their children, who did not receive any consideration in

return. The cases cited by plaintiff in support of her argument are inapposite,


                                                                          A-0631-17T1
                                      28
since they all deal with a well-recognized principle, i.e., the right to support

"belongs to the child, not the custodial parent. . . . [P]arents [may not] bargain[]

away the essential rights of their sons and daughters, including the right to be

properly supported." Patetta v. Patetta, 358 N.J. Super. 90, 94 (App. Div. 2003)

(citing Pascale v. Pascale, 140 N.J. 583, 591 (1995); Blum v. Ader, 279 N.J.

Super. 1, 4 (App. Div. 1994)).

      None of the cases cited by plaintiff stand for the proposition that one of

the parties to a PMA or other marital agreement must accommodate the potential

needs of his or her children by a bequest from his or her estate. For example,

plaintiff cites Kiken v. Kiken, 149 N.J. 441 (1997), as authority. However, in

that case, citing N.J.S.A. 2A:34-23(a), the Court affirmed the Family Part's order

directing the deceased husband's estate to contribute to the costs of his son's

college education, stating only "[n]othing in the statute prevents courts from

entering such orders after the death of a parent." Id. at 453; accord Fazilat v.

Feldstein, 180 N.J. 74, 81 (2004).

      More on point is dicta in our decision in Koidl v. Schreiber, where we

rejected the father's estate's claim that a post-death order continuing child

support in the absence of a testamentary bequest "amount[ed] to an overturning

of the will." 214 N.J. Super. 513, 516 (App. Div. 1986). We noted that while


                                                                            A-0631-17T1
                                        29
"[s]urviving children have not been given the protection of an elective share[,]"

the children did "not claim a right under the will[.] . . . [T]hey assert[ed] a

continuing dependency claim against the estate." Ibid. We concluded the trial

court had the right "to continue support payments after the death of the paren t."
Ibid.

        In short, plaintiff cites no authority for her argument that the elimination

of paragraph 23(b)(6) from the original PMA by way of the 2007 amendment

was void as against public policy. Further, during the plenary hearing on the

enforceability of the PMA, plaintiff never asserted that the amendment itself

was void for lack of consideration. We refuse to consider that specific argument

for the first time on appeal. Selective Ins. Co. of Am. v. Rothman, 208 N.J. 580,

586 (2012).

                                          III.

        We turn to defendant's remaining arguments.

        The trial judge awarded the parties joint legal custody and fixed a

parenting time schedule that provided plaintiff and defendant equal time with

the children during the week. The parties reached an agreement with regard to

other parenting time issues.8 By its terms, paragraph five of the JOD permitted


8
    The agreement is not in the record.
                                                                            A-0631-17T1
                                          30
each party to "tack[]" a week of vacation parenting time onto regularly

scheduled parenting time, "thus giving a party more than [seven] consecutive

days with the children[.]" The judge rejected defendant's request to permit the

consecutive exercise of both weeks of vacation time, finding the children's

"frequent contact with both parties, especially based on their young ages[,]" was

in their best interests.

      Defendant contends the trial judge abused his discretion by requiring the

exercise of vacation parenting time in non-consecutive weeks and thereby

prohibited defendant from taking the children on vacation to Greece, defendant's

ancestral homeland. "An abuse of discretion 'arises when a decision is "made

without a rational explanation, inexplicably departed from established policies,

or rested on an impermissible basis."'" Milne v. Goldenberg, 428 N.J. Super.
184, 197 (App. Div. 2012) (quoting Flagg v. Essex Cty. Prosecutor, 171 N.J.
561, 571 (2002)). Given our highly deferential standard of review, we reject

defendant's contention without further discussion. R. 2:11-3(e)(1)(E).

      Defendant contends that the trial judge erred by including paragraphs four,

five, and eleven in the October 2017 post-judgment order on plaintiff's

enforcement motion. The order clarified that each party was responsible for the

children's expenses while the children were with them and further required


                                                                         A-0631-17T1
                                      31
advance notice to the other party and an itinerary if the children were to be taken

out of the tri-state area by car or plane. Defendant also challenges the award of

counsel fees to plaintiff in opposing his motion for a stay and in bringing her

enforcement motion.

      We agree completely with the trial judge's disposition of these two issues

and the fee award. The judge's findings about defendant's recalcitrant positions

regarding the picayune costs of school lunches and other incidental costs for the

children, defendant's continued tack of trying to relitigate child support and his

refusal to provide notice regarding the children's out-of-state vacation were all

amply supported by the record. Once again, given our standard of review, we

have no reason to reverse or even comment further. R. 2:11-3(e)(1)(E).

                                       IV.

      To summarize, on plaintiff's cross-appeal, we reverse paragraph 1(a) of

the August 2016 order and remand for further proceedings. We reject plaintiff's

facial challenge to the elimination of paragraph 23(b)(6) of the PMA being void

as against public policy.

      As a result, without reaching the merits of plaintiff's remaining argument

as to paragraph fourteen of the JOD, and without reaching the merits of

defendant's arguments, we vacate paragraphs seven, nine, eleven, twelve and


                                                                           A-0631-17T1
                                       32
fourteen of the JOD, but stay this portion of our judgment until the trial court's

resolution and decision on remand, which may modify as appropriate any of

these provisions of the JOD so as to achieve a fair, reasonable and equitable

resolution of all financial issues.

      We affirm paragraph five of the JOD and the October 2017 order.

      Affirmed in part, reversed in part, and remanded for further proceedings.

We do not retain jurisdiction.




                                                                          A-0631-17T1
                                       33